By the Court, Nelson, Ch. J.
The defendant took the horse and wagon of the plaintiffs wrongfully, and used them, by reason of which taking the plaintiffs were induced to believe that the person to whom they had hired it temporarily had absconded, and therefore they went in pursuit of their property, and expended time and money. It is insisted for the plaintiff in error that the common pleas erred in allowing the plaintiffs to recover for the time spent and expenses incurred, on the ground that the damages thus claimed were not the natural or necessary consequence of the wrongful taking. Admitting the counsel for the plaintiff to be right in this proposition, it is no objection to the recovery if the damages in were proximate and not too remote, and were claimed the declaration. 1 Chitty’s R. 333. 1 Saund. Pl. and Ev. 136.
(Here the damages were duly claimed; they occurred in the use of reasonable means on the part of the plaintiffs to re-possess themselves of their property, and were occasioned by the wrongful act of the defendant.
Judgment affirmed.